Citation Nr: 9923793	
Decision Date: 08/23/99    Archive Date: 08/27/99

DOCKET NO.  97-29 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut



THE ISSUE

Entitlement to service connection for lipomatas of the back 
and abdomen due to Agent Orange exposure.



REPRESENTATION

Appellant represented by:	AMVETS



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran served on active duty from August 1964 to June 
1977.  

By rating action in July 1995, service connection was denied 
for disabilities, including lipoma of the back, due to Agent 
Orange exposure.  In March 1996, the veteran submitted a 
request to reopen his claim of service connection for lipoma 
of the back.  This matter initially came to the Board of 
Veterans' Appeals (Board) on appeal from a September 1996 
rating decision of a Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO construed an attempt to reopen 
a prior finally disallowed claim of service connection for 
lipoma of the back, which it adjudicated and denied for lack 
of new and material evidence to reopen the claim.  When a 
claim is disallowed by the RO, appellate review is initiated 
by the filing of a Notice of Disagreement within one year 
from the date of mailing of notice of the result of the 
initial disallowance. 38 U.S.C.A. § 7105(a), (b) (1998).  The 
Board finds that the September 1996 adjudication incorrectly 
burdened the appellant with the requirement to present new 
and material evidence.  Therefore, the Board will adjudicate 
the issue as set forth on the front page of this decision.

The Board notes that by rating action in April 1998, service 
connection was granted for post-traumatic stress disorder 
(PTSD), evaluated as 100 percent disabling from March 1996 in 
accordance with the April 1998 decision of the Hearing 
Officer.

The Board also notes that by rating action in May 1998, 
service connection for nasopharyngeal carcinoma as a result 
of exposure to herbicides was denied.  The veteran was 
notified of that determination and of his appellate rights by 
letter dated that same month.


FINDINGS OF FACT

1.  Competent medical evidence has been submitted to show 
that the veteran currently suffers from lipomatas of the back 
and abdomen related to in-service exposure to Agent Orange.

2.  The veteran's claim is plausible.


CONCLUSION OF LAW

The veteran has submitted a well-grounded claim of service 
connection for lipomatas of the back and abdomen secondary to 
Agent Orange exposure.  38 U.S.C.A. §§ 1110, 1116, 1131, 
5107(a), 7104 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service. 38 U.S.C.A. § 1110, 1131 (West 1991 & Supp. 1998).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

A chronic, tropical, or prisoner-of-war related disease, or a 
disease associated with exposure to certain herbicide agents 
listed in 38 C.F.R. § 3.309, will be considered to have been 
incurred in service under the circumstances outlined in this 
section even though there is no evidence of such disease 
during the period of service.  No condition other than one 
listed in 38 C.F.R. § 3.309(a) will be considered chronic, 
however.  38 C.F.R. § 3.307(a).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a disease listed at 38 C.F.R. § 3.309(e), shall be 
presumed to have been exposed during such service to a 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the Vietnam era.  "Service in the 
Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
of service involved duty or visitation in the Republic of 
Vietnam. 38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. 
§ 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even if 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied: 
chloracne or other acneform diseases consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non- 
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea) and soft- 
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda shall 
have become manifest to a degree of 10 percent or more within 
a year, and respiratory cancers within 30 years, after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  
38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 59 Fed.Reg. 
341-346 (1994).  See also, 61 Fed.Reg. 57586-57589 (1996).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, 
§ 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 
(Fed.Cir. 1994).

Statutory law as enacted by the Congress also charges a 
claimant for VA benefits with the initial burden of 
presenting evidence of a well-grounded claim.  38 U.S.C.A. § 
5107(a).  This threshold requirement is critical since the 
duty to assist a veteran with the development of facts does 
not arise until the veteran has presented evidence of a well-
grounded claim.  Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd 
per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

A well-grounded claim has been defined by the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") as "a plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  Where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect the claim is "plausible" or "possible" is 
required.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
A claimant therefore cannot meet this burden merely by 
presenting lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Consequently, lay assertions of 
medical causation cannot constitute evidence to render a 
claim well grounded under § 5107(a).  Grottveit v. Brown, 5 
Vet. App. 91, 92-93 (1993).

According to the Court in Caluza, a well-grounded claim of 
service connection requires competent evidence of the 
following:  i) current disability (through medical 
diagnosis); ii) incurrence or aggravation of a disease or 
injury in service (through lay or medical evidence) and; iii) 
a nexus between the in-service injury or disease and the 
current disability (through medical evidence).  Caluza v. 
Brown, 7 Vet. App. at 506.  Moreover, the truthfulness of 
evidence offered by the veteran and his representative is 
presumed in determining whether or not a claim is well-
grounded.  King v. Brown, 5 Vet. App. 19, 21 (1993).

In the case at hand, the record contains no evidence showing 
the veteran suffers from any of the medical conditions listed 
in 38 C.F.R. § 3.309(e).  The veteran therefore is not 
eligible for service connection on a presumptive basis and 
the presumption of Agent Orange exposure does not attach to 
the veteran.  McCartt v. West, 12 Vet. App. 164 (1999).

Nonetheless, the veteran has alleged that he was exposed to 
Agent Orange in service, and for purposes of determining well 
groundedness, the Board will presume he was exposed.  See 
King v. Brown, 5 Vet. App. at 21.  

The evidence of record shows that the veteran served in 
Vietnam.  At a VA examination in November 1994, masses on the 
left mid back and right abdominal infraaxillary area were 
noted and the diagnoses included lipomata back and right 
flank in setting of Agent Orange exposure.  A December 1994 
VA outpatient record shows that the veteran reported that he 
was told by a doctor a North Hampton that cysts of the back 
could be secondary to Agent Orange exposure.  Most recently, 
a June to July 1997 VA hospital summary included a diagnosis 
of lipomatas back and abdomen in setting of Agent Orange 
exposure.  Thus, there is competent medical evidence that the 
veteran was exposed to Agent Orange currently suffers from 
disability which has been related to Agent exposure in 
service.  The Board therefore finds that the veteran has 
submitted a well-grounded claim of service connection for 
lipomatas of the back and abdomen due to Agent Orange 
exposure and to this extent, the claim is granted.


ORDER

The claim of service connection for lipomatas of the back and 
abdomen secondary to Agent Orange exposure is well-grounded, 
the appeal is allowed to this extent subject to further 
action as discussed hereinbelow.


REMAND

In light of the action taken hereinabove, the Board notes 
that de novo review of the veteran's claim of service 
connection for lipomatas of the back and the abdomen by the 
RO is required.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  All indicated development should be undertaken in 
this regard, including an examination to determine the 
etiology of his skin condition.  

In light of the foregoing, the Board is REMANDING this case 
for the following actions:

1.  The RO should take appropriate steps 
in order to contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
lipomatas of the back and abdomen, 
particularly any who attributed the 
lipomatas to exposure to Agent Orange 
during service in Vietnam.  After 
obtaining any necessary authorization 
from the veteran, the RO should attempt 
to obtain copies of pertinent treatment 
records identified by the veteran in 
response to this request, which have not 
been previously secured.  In addition, 
the RO should obtain all records of VA 
treatment of the veteran at the North 
Hampton VA medical center, which have not 
been previously secured.

2.  Then, the RO should schedule the 
veteran for a VA Agent Orange examination 
to determine the nature and likely 
etiology of lipomatas of the back and 
abdomen.  All indicated tests must be 
conducted.  The claims folder must be 
made available to and reviewed by the 
examiner prior to the requested study.  
Based on his/her review of the case, the 
examiner should provide an opinion as to 
the likelihood that any currently 
demonstrated lipomatas of the back and 
abdomen are due to exposure to Agent 
Orange in service, as claimed by the 
veteran. A complete rationale for any 
opinion expressed must be provided.  The 
examination report should be associated 
with the claims folder.

3.  After undertaking any necessary 
development, the RO should conduct a de 
novo review of the veteran's claim of 
service connection for lipomatas of the 
back and abdomen due to Agent Orange 
exposure.  Due consideration should be 
given to all pertinent laws and 
regulations.  If the benefit sought on 
appeal is not granted, the veteran and 
his representative should be issued a 
Supplemental Statement of the Case, which 
should include all pertinent laws and 
regulations, and be afforded a reasonable 
opportunity to reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is otherwise notified, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995).  In taking 
this action, the Board implies no conclusion as to any 
ultimate outcome warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals







